Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 claims determining that the position of the tip of the insert moves in a case in which the position of the tip of the insert changes on the acoustic image and there is no change in the reflected acoustic image.  It is unclear how, in a case in which the position of the tip of the insert has moved, no change is detected in the reflected acoustic image.  Paragraph [0089] of the specification states “in a case in which it is checked in S72 that there is no change in the image information in the ultrasound image (S72, NO), it is determined that not the probe 11 but the position of the tip of the puncture needle 15 has been moved”.  However, this does not clarify how the intended results of the claim can be possible.  Since the insert is present in both the photoacoustic and reflected acoustic 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (US 2015/0297092) in view of Pelissier (US 2010/0298704).
Regarding claim 1, Irisawa teaches (Figures 1-2 & 31) a photoacoustic image generation apparatus (photoacoustic image generating device 10, [0074]) comprising:

a probe (probe 11, [0074]) that detects the photoacoustic waves generated from the photoacoustic wave generation portion and reflected acoustic waves reflected by transmission of acoustic waves to the subject ([0078]); and
a processor (ultrasonic unit 12, [0079]), wherein the processor is configured to:
generate a photoacoustic image on the basis of the photoacoustic waves ([0081]), generate a reflected acoustic image on the basis of the reflected acoustic waves ([0081]), and detect a position of a tip of the insert included in the photoacoustic image on the basis of the photoacoustic image ([0091]).
However, Irisawa fails to disclose measuring the distance between the tip of the insert and a measurement point.
Pelissier teaches (Figures 3 & 9) measuring a distance between a measurement point (reference position marker 230, [0195]) on the reflected acoustic image and the position of the tip of the insert detected on the image ([0210]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to measure the distance from the tip to a measurement point as taught by Pelissier into the apparatus taught by Irisawa.  Having this information available to the operator eases the ability to navigate the tip to its target location.

Paragraph [0195] refers to the reference position marker 230 as being “user-marked”, exemplifying that it is able to be designated by the user.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to measure the distance from the tip to a measurement point as taught by Pelissier into the apparatus taught by Irisawa.  Allowing the operator to set their own target location gives them more freedom over the procedure, and gives them a reference during navigation.
Regarding claim 4, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 2, and Pelissier further teaches that the processor is further configured to:
detect a feature point (reference position, [0192]) on the basis of the reflected acoustic image, and measure a first distance between the position of the tip of the insert and the designated measurement point ([0210]) and a second distance between the position of the tip of the insert and the feature point ([0210]).
As described in [0192], the reference position can be one of a number of points in the image, satisfying that both a measurement point and a feature point can be present in the image.  Paragraph [0210] states that the distance from the tip and a first, second, or any number of target locations can be determined.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to measure the distance from the tip to a measurement point as taught by Pelissier into the apparatus taught by Irisawa.  Being able to quantitatively determined the distance to a set target location increases the efficiency of navigation.

detect a feature point (reference position, [0192]) on the basis of the reflected acoustic image, and measure the distance, using the feature point as the measurement point ([0210]).
Regarding claim 19, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1, and Irisawa further teaches that the probe alternately detects the photoacoustic waves and the reflected acoustic waves ([0078]).
Because the probe taught by Irisawa is able to detect both photoacoustic and reflected acoustic waves, it must inherently be able to alternate between detecting waves of the two modalities.
Claims 3, 5, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, as applied to claim 1, above, in further view of Wang (US 2011/0064189).
Regarding claim 3, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 2, and Pelissier further teaches that the processor is further configured to receive the designation of the measurement point ([0195]).
However, Irisawa in view of Pelissier fail to disclose that the processor receives designation of the measurement point only in a case that the tip is detected.
Wang teaches designating points in a case that an object is detected (Step 104, [0015]).
Here, Wang teaches selecting points in the same frame in which a needle is present.  Since the point selection can only be carried out once the needle is initialized, this teaches the full scope of the claim.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the ability to select points when an object is detected as taught by Wang with the ability to designate a measurement point as taught by Pelissier.  Being able to 
Regarding claim 5, Irisawa in view of Pelissier, in further view of Wang, teach the photoacoustic image generation apparatus according to claim 3, and Pelissier further teaches that the processor is further configured to:
detect a feature point (reference position, [0192]) on the basis of the reflected acoustic image, and measure a first distance between the position of the tip of the insert and the designated measurement point ([0210]) and a second distance between the position of the tip of the insert and the feature point ([0210]).
As described in [0192], the reference position can be one of a number of points in the image, satisfying that both a measurement point and a feature point can be present in the image.  Paragraph [0210] states that the distance from the tip and a first, second, or any number of target locations can be determined.
Regarding claim 21, Irisawa in view of Pelissier, in further view of Wang, teach the photoacoustic image generation apparatus according to claim 3, and Wang further teaches that the processor is further configured not to receive the designation of the measurement point in a case in which the position of the tip of the insert is not detected (step 104, [0015]).
As described in the rejection of claim 3, measurement points can only be designated once the needle has been initialized upon being detected.  Therefore, the system cannot designate a measurement points if the needle has not yet been detected.
Claims 7-8, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, as applied to claim 1, above, in further view of Hirota (JP 2012/196308).
Regarding claim 7, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1.

Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Regarding claim 8, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 2.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Regarding claim 10, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 4.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by 
Regarding claim 12, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 6.
However, Irisawa in view of Pelissier fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Wang, as applied to claim 3, above, in further view of Hirota.
Regarding claim 9, Irisawa in view of Pelissier, in further view of Wang, teach the photoacoustic image generation apparatus according to claim 3.
However, Irisawa in view of Pelissier, in further view of Wang, fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier, in further view of Wang.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.

However, Irisawa in view of Pelissier, in further view of Wang, fail to disclose detecting movement of the tip.
Hirota teaches detecting movement of the position of the tip of the insert (measurement object, [0036]), using the reflected acoustic image and the photoacoustic image ([0030]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect movement of the tip as taught by Hirota into the apparatus taught by Irisawa in view of Pelissier, in further view of Wang.  This would allow the user to monitor the progress of the tip as it is navigated to the target region.
Claims 13-14, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Hirota, as applied to claims 7-8, 10, & 12, respectively, above, in further view of Whitman (US 2003/0125717).
Regarding claim 13, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 7, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the 
Regarding claim 14, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 8, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Regarding claim 16, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 9, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Regarding claim 18, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 12, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update .
Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Wang, in further view of Hirota, as applied to claims 9 & 11, respectively, above, in further view of Whitman.
Regarding claim 15, Irisawa in view of Pelissier, in further view of Wang, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 9, and Pelissier further teaches measuring a distance between a measurement point and the position of the tip of the insert ([0210]).
However, Irisawa in view of Pelissier in further view of Wang, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Regarding claim 17, Irisawa in view of Pelissier, in further view of Wang, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 11, and Pelissier further 
However, Irisawa in view of Pelissier in further view of Wang, in further view of Hirota, fail to disclose remeasuring a distance if the tip has moved.
Whitman teaches calculating a first distance of a part of a surgical instrument (first component 100a, [0036]) in a first position (step 330, [0036]), moving the part relative to a measurement point (second component 100b, [0036]) to a second position (step 340, [0037]), and remeasuring the distance in the second position (step 360, [0038]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the measurement and feature points taught by Pelissier as the reference points to remeasure the position of the tip as taught by Whitman.  In combination with the ability to determine movement of the tip as taught by Hirota, this would allow the apparatus to update the original calculated distance between the measurement point and the tip once movement of the tip is detected.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, as applied to claim 1, above, in further view of Sakaguchi (US 2010/0104167).
Regarding claim 20, Irisawa in view of Pelissier teach the photoacoustic image generation apparatus according to claim 1, and Pelissier further teaches (Figure 3) that the processor is further configured to display the measured distance (read out 34, [0210]) on a display unit (display, [0211]).
However, Irisawa in view of Pelissier fail to disclose stopping display when the tip is no longer detected.
Sakaguchi teaches stopping display when a feature point is no longer detected (Claim 11).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the position of the tip of the insert as taught by Pelissier as the .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Pelissier, in further view of Hirota, as applied to claim 7, above, in further view of Takagi (US 2015/0157296).
Regarding claim 22, Irisawa in view of Pelissier, in further view of Hirota, teach the photoacoustic image generation apparatus according to claim 7, and Hirota further teaches that the processor is further configured to determine that the position of the tip of the insert (measurement object, [0036]) moves in a case in which the position of the tip of the insert changes on the photoacoustic image ([0033]).
However, Irisawa in view of Pelissier, in further view of Hirota, fail to disclose determining that the position of the tip of the insert moves in a case in which there is no change in the reflected acoustic image.
Takagi teaches determining that the position of the tip of the insert (tip portion 200c, [0094]) moves in a case in which there is no change in the reflected acoustic image ([0095]).
Paragraph [0095] teaches using motion maps to determine whether detected movement between frames is caused by the needle or the probe moving.  If it is just the needle that has moved, the only change in images will be that pixels corresponding to the needle.  If the probe moves, there will be a change in all of the pixels of the image.  Paragraph [0080] states that the motion maps are generated via the difference between image frames.  Therefore, the system is able to determine whether the needle has moved on a frame-by-frame basis.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the ability to determine whether the insert has moved using acoustic images as taught by Takagi with the ability to determine whether the insert has moved using .
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues “Irisawa discloses a photoacoustic image generating device that generates a photoacoustic image on the basis of photoacoustic waves generated in a puncture needle and generates an ultrasound image on the basis of detection signals of reflected ultrasonic waves that are detected by the probe (see Fig. 1 of Irisawa). Further, Irisawa discloses that "light is applied to the tip portion of the puncture needle from the light emitting portion that is provided in the vicinity of the tip of the puncture needle 15, so that a photoacoustic wave is generated at the tip portion of the puncture needle 15. Accordingly, it is possible to confirm the position of the tip of the puncture needle 15 in the photoacoustic image" (see paragraph [0091] of Irisawa). 
“However, Irisawa fails to disclose or suggest the feature: "the processor is configured to ... measure a distance between a measurement point on the reflected acoustic image and the position of the tip of the insert detected on the photoacoustic image" as recited in claim 1 of the present application. 
“Regarding this feature, the Examiner stated that Pelissier discloses this feature (page 3 of the Office Action). 
“Pelissier discloses an ultrasound system that includes a probe and a biopsy apparatus, the probe and a handle of the biopsy apparatus are provided with position markers 15A to 15E (see paragraph [0195] and Fig. 1 of Pelissier). Further, Pelissier discloses that "other indicators of the distance between the tip of needle 21 and a user-marked target may be provided. For example, FIG. 3 shows a bar chart 33 and a read out 34 which both indicate a distance between the tip of needle 21 and the 
“However, Pelissier fails to disclose or suggest the photoacoustic image. Therefore, Pelissier fails to disclose or suggest the feature of "the processor is configured to ... measure a distance between a measurement point on the reflected acoustic image and the position of the tip of the insert detected on the photoacoustic image" as recited in claim 1 of the present application. 
“Regarding the measurement of the distance between the measurement point and the position of the tip of the insert, according to claim 1 of the present application, the distance between points in two different types of images, that is, the reflected acoustic image and the photoacoustic image, is measured. 
“In contrast, according to Pelissier, the distance between the target location in the patient's body and the tip of the puncture needle is measured on the basis of the distance and angle between position markers 15A to 15E. In other words, according to Pelissier, neither the reflected acoustic image nor the photoacoustic image is used to measure the distance. 
“Therefore, since the method of the measurement of the distance is completely different between claim 1 of the present application and Pelissier, a person skilled in the art would not have been able to reach the feature: "the processor is configured to ... measure a distance between a measurement point on the reflected acoustic image and the position of the tip of the insert detected on the photoacoustic image" as recited in claim 1 of the present application, on the basis of the disclosure of Pelissier”.
Irisawa teaches detecting the position of the tip of the insert on the photoacoustic image.  Pelissier teaches detecting a measurement point and the position of the tip of the insert on the reflected acoustic image, as well as measuring the distance between the measurement point and the tip of the insert.  Examiner upholds that the combination of references teaches the full scope of the claim.  Since the position of the tip of the insert can be detected on both photoacoustic and acoustic images, and measuring the distance between two points on an image is known in the art, one having ordinary skill in the art would have found it obvious to combine these two references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM D. KOLKIN/Examiner, Art Unit 3793     

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793